Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
	The information disclosure statement filed 6/3/20 has been considered.

Oath/Declaration
	Oath/Declaration filed on 6/3/20 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-2, 5, 16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (U.S. Patent Publication No. 2014/0273368).
	Referring to figures 1-12, Hung et al. teaches a structure comprising: 
	a first transistor (102) comprising: 
	a first channel having a first channel length (under the gate and between the source and drain, see figure 12);  
	a first gate stack (110) on the first channel;  
	a first gate spacer (114/125) on a sidewall of the first gate stack;  and 
	a first doped region (S/D, see figure 12) on a side of the first channel, wherein the first doped region is vertically aligned to a first outer edge of the first gate spacer (114/125);  and 
	a second transistor (103b) comprising: 
	a second channel having a second channel length smaller than the first channel length;  a second gate stack on the second channel (under the gate and between the source and drain, see figure 12);    
	a second gate spacer (114/120) on a sidewall of the second gate stack (110);  and 
	a second doped region (S/D, see figure 12) on a side of the second channel, wherein the second doped region is laterally spaced apart from the second gate spacer (see figure 12, in region 103b, wherein the D is spaced apart from the spacer (114/125). 
 	Regarding to claim 2, the first doped region and the second doped region are of a same conductivity type selected from p-type or n-type (see figure 12, paragraphs# 27-29). 
 	Regarding to claim 5, both of the first transistor and the second transistor are n-type transistor (see figure 12, paragraphs# 27-29). 
	Regarding to claim 16, a structure comprising: 

	a first gate stack (110);  
	a first gate spacer (114/120) on a sidewall of the first gate stack;  and 
	a first region (S/D, see figure 12) on a side of the first gate stack, wherein the first region is laterally spaced apart from the first gate stack by a first distance (see figure 12);  and 
	a second transistor (103b) comprising: 
	a second gate stack (110);  
	a second gate spacer (114/120) on a sidewall of the second gate stack;  and 
	a second region (S/D, see figure 12) on a side of the second gate stack, wherein the second region is laterally spaced apart from the second gate stack by a second distance greater than the first distance, and the first region and the second region are of a same conductivity type (see figure 12, paragraphs 27-29). 
 	Regarding to claim 19, the first distance is equal to or smaller than a first thickness of the first gate spacer, and the second distance is greater than a second thickness of the second gate spacer (see figure 12). 
	Regarding to claim 20, the first gate spacer comprises: a first layer formed of a low-k dielectric material (121, SiO2);  and a second layer (122/125, SiCN) spaced apart from the first gate stack (110) by the first layer (121), wherein the second layer is formed of a non-low-k dielectric material (see figure 12, paragraph# 18). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 9, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (U.S. Patent Publication No. 2014/0273368) as applied to claims 1-2, 5, 16, 19-20 above, in view of NANDAKUMAR. (U.S. Patent Publication No. 2015/0008538).
	Referring to figures 1-12, Hung et al. teaches a structure comprising: 
	a first transistor (102) comprising: 

	a first gate stack (110) on the first channel;  
	a first gate spacer (114/125) on a sidewall of the first gate stack;  and 
	a first doped region (S/D, see figure 12) on a side of the first channel, wherein the first doped region is vertically aligned to a first outer edge of the first gate spacer (114/125);  and 
	a second transistor (103b) comprising: 
	a second channel having a second channel length smaller than the first channel length;  a second gate stack on the second channel (under the gate and between the source and drain, see figure 12);    
	a second gate spacer (114/125) on a sidewall of the second gate stack (110);  and 
	a second doped region (S/D, see figure 12) on a side of the second channel, wherein the second doped region is laterally spaced apart from the second gate spacer (see figure 12, in region 103b, wherein the D is spaced apart from the spacer (114/125). 
 	However, the reference does not clearly teach the first transistor is in a static 
random access memory cell, and the second transistor is a logic transistor, the specific channel length, the first transistor and the second transistor are either both n-type or both p-type
	NANDAKUMAR teaches the first transistor has a longer channel than the second transistor (see figures 2-3, pargraphs#26, 30, 34, meeting claims 9, 17-18), the first transistor is in a static random access memory cell, and the second transistor is a logic transistor (see paragraph# 12, meeting claim 3), the first transistor and the second transistor are either both n-type or both p-type (106/108, see paragraph# 12+, meeting claim 4),

	It would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made to optimize the length of the channel, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e.- length of the channel), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
	The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- length of the channel) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical. In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
	Therefore, it would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made would provide the first transistor has a longer channel than the second transistor in Hung et al. as taught by NANDAKUMAR because the process is known in the semiconductor art to provide a desired threshold value for the device.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (U.S. Patent Publication No. 2014/0273368) as applied to claims 1-2, 5, 16, 19 above, in view of Yin et al. (U.S. Patent Publication No. 2013/0001555).
	Hung et al. teaches a first and second transistor having a spacer on the sidewall and the doped regions.  However, the reference does not clearly teach the first transistor comprises a first epitaxy semiconductor material different from a first material of the first channel, and the first doped region is in the first epitaxy semiconductor material and extends to edges of the first epitaxy semiconductor material; and the second transistor comprises a second epitaxy semiconductor material different from a second material of the second channel, and the second doped region is inside the second epitaxy semiconductor material, and is spaced apart from opposing edges of the second epitaxy semiconductor material (in claim 6), a first silicide region over the first doped region, wherein the first silicide region is laterally spaced apart from the first outer edge of the first gate spacer (in claim 7), a second silicide region over the second doped region, wherein the second doped region has a first inner edge spaced apart from a second outer edge of the second gate spacer, and wherein a second inner edge of the second silicide region is flush with the first inner edge (in claim 8). 
	Yin et al. teaches the first transistor comprises a first epitaxy semiconductor material (102) different from a first material of the first channel (see paragraphs# 35-36), and the first doped region is in the first epitaxy semiconductor material and extends to edges of the first epitaxy semiconductor material; and the second transistor comprises a second epitaxy semiconductor material different from a second material of the second channel, and the second doped region is inside the second epitaxy semiconductor material, and is spaced apart from 
	Therefore, it would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made would provide an epitaxial semiconductor material and a silicide region over the doped region in Hung et al. as taught by Yin et al. because the process is known in the semiconductor art to reduce the contact resistance in the device.

 Allowable Subject Matter
Claims 10-15 are allowed because references fail to teach the structure comprising: a first epitaxy region on a side of the first gate stack, wherein the first epitaxy region comprises a first lower portion having a first doping concentration of a conductive type, and a first upper portion having a second doping concentration of the conductivity type, wherein the second doping 
concentration is higher than the first doping concentrate, and wherein a first inner edge of the first upper portion is flushed with a first outer edge of the first gate spacer; and a first silicide region over and contacting the first epitaxy region, wherein the first silicide region is spaced apart from the first outer edge of the first gate spacer;  and a second epitaxy region on a side of the second gate stack, wherein the second epitaxy region comprises a second lower portion 
silicide region over and contacting the second epitaxy region, wherein the second silicide region has a third inner edge flushed with the second inner edge of the second upper portion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893